PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/680,956
Filing Date: 18 Aug 2017
Appellant(s): Cordatos, Haralambos



__________________
Gabrielle Gelozin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by US 20170282126 (herein known as NAKAMOTO) or, in the alternative, Claim(s) 1,2, 8,9 is/are rejected under 35 U.S.C. 103 as obvious over US 20170282126 (herein known as NAKAMOTO) in view of US 6648945 (herein known as TAKEDA).
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170282126 (herein known as NAKAMOTO; or, in the alternative, US 20170282126 in view of US 6648945; herein known as TAKEDA) either in view of 4686039 (herein known as OTSTOT).
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170282126 (herein known as NAKAMOTO; or, in the alternative, US 20170282126 in view of US 6648945; herein known as TAKEDA) either in view of US 4020033 (herein known as DANNELS).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim(s) 1-3,7-10 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
(s) 1-3,7-10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(2) Response to Argument
Appellant arguments among pg 6 para 1 -pg 13 para 2, are moot, since the rejections they refer too were withdrawn.
Appellant argues at page(s) 13, particularly “Claims 1 and 8 were rejected under 35 U.S.C. §102 as allegedly anticipated by U.S. Patent Application Publication No. 2017/0282126 to Nakamoto, or in the alternative, claims 1, 2, 8, and 9 were rejected under 35 U.S.C. §103 as allegedly obvious over Nakamoto in view of U.S. Patent No. 6,648,945 to Takeda (hereinafter “Takeda”). This rejection is respectfully traversed."
page(s) 13, particularly “The Examiner alleges Nakamoto discloses a fluid degassing system with tube sheets that do not include an epoxy, citing Fig. 1 and paragraph [0018]. Appellant respectfully disagrees and submits that such an assertion is erroneous. First, figure 1 of Nakamoto alone does not disclose a system having tube sheets that do not contain an epoxy. “
In response, respectfully, the Examiner does not find the argument persuasive.  
NAKAMOTO explicitly teaches not using epoxy resin at example 4, "potting material was not epoxy resin". This is an explicit and direct contradiction to the Appellant's assertion that "First, figure 1 of Nakamoto alone does not disclose a system having tube sheets that do not contain an epoxy."

Appellant argues at page(s) 13, particularly “Second, paragraph [0018] of Nakamoto,"
page(s) 14, particularly “while providing a list of possible resins for potting material, is immediately followed by “[fjurther, it is desirable that the potting material is epoxy resin, and the resin forming the resin impregnation portion is the same as the potting material.” (Nakamoto, para. [0019]; 
In response, respectfully, the Examiner does not find the argument persuasive.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” as stated in MPEP 2123 II
The NAKAMOTO para 18 "include at least one of epoxy resin, vinyl ester resin, urethane resin, unsaturated polyester resin, olefinic polymer, silicone resin, and fluorine-containing resin" which teaches the "one of" embodiment can be of the "fluorine-containing resin" without the "epoxy resin", which is anticipation. (See MPEP 2131.02)

Appellant argues at page(s) 14, particularly “As Appellant argued in a previous response, absence of an epoxy in the tube sheets provides a distinct advantage, for example the claimed tube sheets can comprise at least one polysulfide which is more flexible than epoxy, solid within a range of expected fuel temperatures, solid in range of expected pressures, and unreactive chemically with hydrocarbon based fuels. (See, application-as-filed p. 6,11. 18-20). Additionally, the tube sheets without epoxy can exhibit very low creep when challenged with the combination of fuel pressure and temperature and its coefficient of thermal expansion can be similar to that of the hollow fiber membrane tubes, for example. (Id. at 11. 21-23). "


Appellant argues at page(s) 14, particularly “Therefore, even if the tube sheets of Nakamoto are not entirely comprised of epoxy resin, there is substantial impregnation of the bundle with epoxy, thus it cannot be said that the tube sheets do not contain epoxy."
page(s) 14, particularly “Therefore, Nakamoto does not disclose tube sheets that do not include an epoxy as recited in the independent claims, and Nakamoto in view of Takeda has not otherwise been alleged to disclose or otherwise render obvious the noted recitations in the independent claims. The above rejected”
page(s) 15, particularly “dependent claims depend from one of the allowable independent claims, include all recitations thereof, and are therefore allowable over Takeda for at least the reasons presented above. In view of the above, it is respectfully submitted that this rejection is plainly erroneous. Reversal of the Examiner and withdrawal of this rejection is respectfully requested.”
In response, respectfully, the Examiner does not find the argument persuasive.  NAKAMOTO explicitly teaches not using epoxy resin at example 4, "potting material was not epoxy resin". This is an explicit and direct contradiction to the Appellant's assertion that "Nakamoto does not disclose tube sheets that do not include an epoxy."

Appellant argues at page(s) 15, particularly “As presented above, it is respectfully submitted that the independent claims are allowable over the references applied thereto. The additionally cited references have not been shown to cure the deficiencies of the references applied to the independent claims as presented above. Therefore, it is respectfully submitted that, even assuming, arguendo, the 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

Conferees:

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                     

/CHRISTOPHER A FIORILLA/
Chris FIorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.